FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 08, 2012

                                      No. 04-12-00323-CV

                  IN THE INTEREST OF S.K.V AND T.A.V., CHILDREN,

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-PA-01592
                            Honorable Peter Sakai, Judge Presiding


                                         ORDER

        In this accelerated appeal of the May 14, 2012 order terminating the appellant’s parental
rights, appellee’s brief was originally due on October 15, 2012. See TEX. R. APP. P. 38.6(b).
This court granted appellee’s first motion for extension of time to file the brief until November 5,
2012, for an extension of twenty days. On November 5, 2012, appellee filed a second motion for
extension of time requesting an additional twenty days to file her brief, for a total extension of
forty days.
        Appellee’s motion for extension of time is GRANTED. Appellee’s brief must be filed
with this court by November 26, 2012. See id.


                                                     ____________________________________
                                                     Rebecca Simmons, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of November, 2012.


                                                     ____________________________________
                                                     Keith E. Hottle, Clerk
                                                                                         FILE COPY



                                           MINUTES
                                        Court of Appeals
                                 Fourth Court of Appeals District
                                       San Antonio, Texas



                                       November 08, 2012

                                      No. 04-12-00323-CV

                  IN THE INTEREST OF S.K.V AND T.A.V., CHILDREN,

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-PA-01592
                            Honorable Peter Sakai, Judge Presiding


                                         ORDER

        In this accelerated appeal of the May 14, 2012 order terminating the appellant’s parental
rights, appellee’s brief was originally due on October 15, 2012. See TEX. R. APP. P. 38.6(b).
This court granted appellee’s first motion for extension of time to file the brief until November 5,
2012, for an extension of twenty days. On November 5, 2012, appellee filed a second motion for
extension of time requesting an additional twenty days to file her brief, for a total extension of
forty days.
        Appellee’s motion for extension of time is GRANTED. Appellee’s brief must be filed
with this court by November 26, 2012. See id.

                                                     /s/ Rebecca Simmons
                                                     Rebecca Simmons, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of November, 2012.


                                                     /s/ Keith E. Hottle
                                                     Keith E. Hottle, Clerk




ENTERED THIS 8TH DAY OF November, 2012.
                                                                          VOL. _____ PAGE _______